Gavin, J.
Appellant’s argument relates solely to the error of the trial court in sustaining a demurrer to one paragraph of its answer by which it sought to test the validity of the city ordinance upon which the prosecution was based.
In its opinion transferring the case to this court, 40 N. E. Rep. 1082, and in the decision upon which that opinion is founded, Berkey v. City of Elkhart, 141 Ind. 408, the supreme court expressly adjudged that the question presented by counsel was not properly raised by the answer, because all matters available under this answer might have been given in evidence without any plea and any error, in sustaining the demurrer was harmless.
The judgment is therefore affirmed.
Filed December 17, 1895.